Citation Nr: 0317451	
Decision Date: 07/24/03    Archive Date: 07/31/03

DOCKET NO.  99-20 263	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Kelli A. Kordich, Counsel




INTRODUCTION

The veteran served on active duty from November 1942 to July 
1945.  The appellant is the widow of the veteran.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee, which denied the benefit sought on 
appeal.


FINDINGS OF FACT

1.  The veteran died in March 1999, at the age of 76; the 
only cause of death was renal cell carcinoma.

2.  During the veteran's lifetime, service connection was 
established for a gunshot wound of the right posterior calf, 
Muscle Group XI, evaluated as 30 percent disabling; an 
anxiety reaction, conversion type with spasmodic hysterical 
dyspnea, depression, and headaches, evaluated as 30 percent 
disabling; gunshot would of the left biceps, Muscle group V, 
evaluated as 20 percent disabling; arthritis of the left 
shoulder, evaluated as 20 percent disabling; gunshot wound of 
the left forearm, Muscle Group VII, evaluated as 10 percent 
disabling; chronic granulating lesion of the right calf, 
evaluated as 10 percent disabling; arthritis of the left 
knee, evaluated as 10 percent disabling; arthritis of the 
right knee, evaluated as noncompensable; arthritis of the 
thumb, evaluated as noncompensable; and scar, residual of a 
gunshot wound, Muscle Group XIII, evaluated as 
noncompensable. 

3.  The veteran's renal cell carcinoma occurred many years 
after his active duty service was completed, and this 
disorder was not the result of a disease or injury he had in 
service.

4.  The veteran's service-connected disabilities did not 
contribute substantially or materially to the veteran's death 
or aid or lend assistance to the production of death.


CONCLUSION OF LAW

A disability incurred in or aggravated by service did not 
cause or contribute to the veteran's death.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1310 (West 2002); 38 C.F.R. §§ 3.303, 
3.312, 3.316 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

The death certificate shows that the veteran died at home, at 
the age of 76, as a result of renal cell carcinoma.  No other 
conditions are listed on the death certificate as causing or 
contributing to the death.

At the time of the veteran's death he was service connected 
for a gunshot wound of the right posterior calf, Muscle Group 
XI, evaluated as 30 percent disabling; an anxiety reaction, 
conversion type with spasmodic hysterical dyspnea, 
depression, and headaches, evaluated as 30 percent disabling; 
gunshot would of the left biceps, Muscle group V, evaluated 
as 20 percent disabling; arthritis of the left shoulder, 
evaluated as 20 percent disabling; gunshot wound of the left 
forearm, Muscle Group VII, evaluated as 10 percent disabling; 
chronic granulating lesion of the right calf, evaluated as 10 
percent disabling; arthritis of the left knee, evaluated as 
10 percent disabling; arthritis of the right knee, evaluated 
as noncompensable; arthritis of the thumb, evaluated as 
noncompensable; and scar, residual of a gunshot wound, Muscle 
Group XIII, evaluated as noncompensable. 

The appellant contends that because of the veteran's service 
connected disabilities, including an anxiety disorder, the 
veteran did not seek medical care, and ignored the symptoms 
of his cancer until it was too late.  The veteran's medical 
records contained in the claims file have been reviewed and 
it is observed that there is no medical evidence that the 
renal cell carcinoma, noted as the cause of death, had its 
onset during service.  Service medical records show no 
treatment or diagnosis of a genito-urinary disorder.  

VA hospital record indicates that the veteran was admitted in 
October 1998 with the chief complaints of fever, nausea, and 
inability to urinate.  It was noted that the veteran had been 
discharged from the VA approximately seven days prior 
secondary to exacerbation of his congestive heart failure.  
During the last hospitalization he was placed on a Foley 
catheter and the Foley catheter was removed at the VA clinic 
after his discharge from the hospital, and it was a traumatic 
removal.  The veteran since then sustained a urinary tract 
infection and had to be readmitted to the VAMC hospital with 
the diagnosis of urosepsis.  The veteran was discharged in 
November 1998 and returned home on oral antibiotics.

VA hospital record indicates that the veteran was again 
admitted to the hospital in February 1999 with the chief 
complaint of hematuria.  He indicated that over the past 
month prior to admission he had been passing clots of blood 
in his urine, until a few days prior to admission, when he 
passed frank blood.  He reported pain in his penis with 
urination and some abdominal pain in the lower abdominal 
area, but denied abdominal fullness.  There were no chills or 
fever reported.  It was noted that the veteran had been very 
lethargic over the past week prior to admission.  The veteran 
was worked up with referrals to G.U. Service and Nephrology.  
Their work-up showed transitional cell carcinoma of the 
bladder.  

A June 2001 Board remand instructed that the RO should have 
an appropriate VA doctor review the veteran's claims file and 
render an opinion as to whether the veteran's service 
connected disabilities was as least as likely as not the 
caused or aggravated his renal cell carcinoma.  In addition, 
it was asked that the doctor indicate whether any of the 
conditions delayed or interfered with his treatment of renal 
cell carcinoma so as to cause or contribute to his death.

In December 2002, a VA physician conducted a review of the 
veteran's claims file.  The examiner indicated that it was 
very apparent going through the veteran's claims file that he 
had had multiple medical problems for which he had been 
seeking and receiving treatment at various VA's, primarily in 
Tennessee.  It was noted that his medical problems included 
hypertension, COPD, atrial fibrillation, congestive heart 
failure, peptic ulcer disease, resulting in perforation and 
later surgery with removal of a part of his stomach, and 
Billroth II gastrojejunostomy.  He also had arthritis of his 
left shoulder, and continued skin ulcers on his right calf 
from the initial gunshot wound during the service.  The 
examiner noted that the veteran had multiple hospitalizations 
at other facilities.  Descriptions noted in the chart form 
his family indicate that he had problems with moodiness, 
anger, and anxiety all his life, and resulting in a lot of 
tension in the home as they were growing up.  The examiner 
indicated that the fact that the veteran had multiple 
physical complaints were possibly due to his multiple medical 
problems, but may also have been secondary to the anxiety, 
causing him to express some of his anxiety in physical 
symptoms, which was why specified medical records in 1993 
mentioned ruling out somatoform disorder.  

The examiner indicated that the question as to whether the 
anxiety disorders caused or aggravated the veteran's renal 
cell carcinoma by causing him not to seek treatment for it, 
it was very doubtful that his anxiety would have caused him 
not to seek treatment for his problems, because it was fairly 
well documented throughout the chart that he was getting 
treatment for various medical problems when they occurred.  
In fact, the examiner stated, having a somatoform disorder 
possibly would indicate that the veteran was more focused on 
somatic and physical symptoms than the average person, and 
therefore would be more likely to seek treatment for those 
complaints.  Whether his schizoid nature contributed to his 
not going in for treatment when he should have because he was 
avoiding contact with people, that was a possibility, but 
nevertheless, there was ample documentation in his chart of 
seeking treatment and being repeatedly seen by doctors, 
especially here at the Knoxville VA Clinic from the 1970's up 
until the time of his death.  The examiner indicated that it 
was not likely, but it was possible that perhaps his 
depression caused him to not express or seek treatment for 
some symptoms he may have had toward the latter part of his 
life.  However, the anxiety would have worked the opposite, 
in the sense that he was seemingly seeking treatment 
repeatedly for other ailments.  The examiner indicated that 
he would be surprised that the veteran would not seek 
treatment for the renal symptoms as well.

Criteria

There has been a significant change in the law during the 
pendency of this appeal.  
On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  This law redefines the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  This change in the law is applicable to all 
claims filed on or after the date of enactment of the VCAA or 
filed before the date of enactment and not yet final as of 
that date.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126, (West Supp. 2002); see Karnas v. Derwinski, 1 
Vet. App. 308, 312-13 (1991); cf. Dyment v. Principi, 287 
F.3d 1377 (Fed. Cir. 2002) (holding that only section 4 of 
the VCAA, amending 38 U.S.C. § 5107, was intended to have 
retroactive effect).  

The final rule implementing the VCAA was published on August 
29, 2001.  66 Fed. Reg. 45,620, et seq. (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a) (2002)).  These regulations, likewise, apply to 
any claim for benefits received by VA on or after November 9, 
2000, as well as to any claim filed before that date but not 
decided by VA as of that date, with the exception of the 
amendments to 38 C.F.R. § 3.156(a) pertaining to VA 
assistance in the case of claims to reopen previously denied 
final claims (the second sentence of § 3.159(c) and 
§ 3.159(c)(4)(iii)), which apply to any claim to reopen a 
finally decided claim received on or after August 29, 2001.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001). 

With regard to the development that has been undertaken in 
this case, the record includes service medical records; VA 
hospital records dated October 1998, October to November 
1998, and February to March 1999; death certificate; VA 
medical opinion dated December 2002.

Additionally, the record shows that the appellant has been 
notified of the applicable laws and regulations, which set 
forth the criteria for entitlement to the benefit at issue.  
The discussions in the rating decision, statement of the 
case, and supplemental statement of the case have informed 
the appellant of the information and evidence necessary to 
warrant entitlement to the benefit sought.  In addition, the 
case was remanded in June 2001 for outstanding documentation 
and a medical opinion after review of file.  The appellant 
also requested a Travel Board hearing; however she was unable 
to attend due to hospitalization and did not ask to 
reschedule.

The veteran was sent a VCAA letter in July 2001.  In 
accordance with the requirements of the VCAA, the letter 
informed the appellant what evidence and information VA would 
be obtaining.  The letter explained that VA would make 
reasonable efforts to help him get evidence such as medical 
records, employment records, etc., but that he was 
responsible for providing sufficient information to VA to 
identify the custodian of any records.  

Thus, through items of correspondence the RO has informed the 
appellant of the information and evidence necessary to 
substantiate his claim.  Therefore, further development is 
not needed to meet the requirements of the VCAA.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Under VA laws and regulations, service connection may be 
granted for a disability resulting from a disease or injury 
incurred in or aggravated during active military service.  
See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Also, entitlement 
to service connection for the cause of a veteran's death is 
warranted when a disability of service origin caused, 
hastened, or substantially and materially contributed to the 
veteran's death.  See 38 U.S.C.A. § 1310(b); 38 C.F.R. § 
3.312.  A veteran's death will be considered as having been 
due to a service-connected disability when the evidence 
establishes that such disability was either the principal or 
a contributory cause of death.  See 38 C.F.R. § 3.312.  The 
principal cause of death is one which, singly or jointly with 
some other condition, was the immediate or underlying cause 
of death or was etiologically related thereto.  See 38 C.F.R. 
§ 3.312(b).  A contributory cause of death is one that 
contributed substantially or materially, combined to cause 
death, or aided or lent assistance to the production of 
death.  See 38 C.F.R. § 3.312(c).



Analysis

According to the death certificate, the only cause of the 
veteran's death was renal cell carcinoms.  Neither the 
service-connected disabilities or any other disabilities are 
mentioned on the death certificate as contributing to the 
effects of the renal cell carcinoma to aid in the production 
of death.

The statements of the appellant constitute the only evidence 
of record suggesting a nexus between the cause of the 
veteran's death and service.  Renal cell carcinoma was not 
demonstrated or diagnosed in the veteran during active duty 
or at any time prior to 1998, approximately 53 years after 
final service separation.  In addition, although the 
appellant claims that the veteran's service connected anxiety 
caused the veteran not to seek treatment for his renal 
symptoms, the VA examiner in December 2002 indicated that 
since the veteran sought treatment for a multitude of other 
ailments since the 1970's, he would be surprised that the 
veteran would not seek treatment for the renal symptoms as 
well.  There is no doubt of the sincerity of the beliefs 
articulated by the appellant and the Board is sympathetic 
with her in view of the death of her husband.  However, it 
must be emphasized that there is no medical evidence to 
support the contention that the veteran's death was in any 
way related to service.  As the appellant is not a medical 
expert, she is not competent to offer an opinion regarding 
any medical causation leading to the veteran's death.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

Although the veteran had several service-connected 
disabilities, neither the death certificate nor the hospital 
records refer to the service-connected disabilities as 
factors in the veteran's death.  Based on the medical reports 
and the death certificate, it appears that the only disorder 
that caused or contributed to cause the veteran's deth was 
the renal cell carcinoma.  Because the record fails to 
demonstrate any connection between the veteran's death and 
his military service, the appellant's claim of service 
connection for the cause of the veteran's death must be 
denied.  


ORDER

The claim of entitlement to service connection for the cause 
of the veteran's death is denied.



	                        
____________________________________________
	G. H. SHUFELT
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

